DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Please see pages 1-3 (labeled pages 5-7) in the Applicant Arguments/Remarks Made in an Amendment filed 8/30/21, the allowable subject matter noted in the prior office action filed 6/24/21, and the claim language below.
Claim 3 recites a mobile device comprising: a drive element, a first battery which outputs power; a supplying unit which supplies the power output by the first battery or power output by a second battery to the drive element; and a booster unit which boosts a voltage of the first battery to a first drive voltage that is lower than a voltage of the second battery when the voltage of the second battery is greater than or equal to a first voltage for driving the drive element, wherein the supplying unit prioritizes supplying of the power output by the second battery to the drive element over the power output by the first battery, and the supplying unit supplies the power output by the second battery to the drive element when the voltage of the second battery is greater than or equal to the first voltage.
The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978.  The examiner can normally be reached on M-F 10:00a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/A.P./Examiner, Art Unit 2859             

/EDWARD TSO/Primary Examiner, Art Unit 2859